Citation Nr: 1243716	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-36 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased compensable rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to January 2003. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a -July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which denied a compensable rating for hemorrhoids.  


FINDING OF FACT

The Veteran's hemorrhoids are manifested by ----- hemorrhoids with occasional bleeding.  There is no evidence that the Veteran's hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue or evidencing frequent recurrences.

CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.114 , Diagnostic Code 7336 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

A May 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

This letter/these letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, and VA medical treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Board has reviewed the Veteran's "Virtual VA" file. 

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in June 2009 and April 2010; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners evaluated the Veteran's current disability level and provided findings to allow for proper application of the rating criteria.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  
 
Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's hemorrhoids are evaluated under the provision of 38 C.F.R. § 4.114 , Diagnostic Code 7336, which provides for a noncompensable rating where there is evidence of mild or moderate internal or external hemorrhoids.  A 10 percent rating is assigned when there is evidence of large or thrombotic, irreducible external or internal hemorrhoids, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is assigned for hemorrhoids, external or internal, with persistent bleeding and with secondary anemia, or with fissures.  

In his March 2009 claim the Veteran reported that his hemorrhoids were thrombosed and bleed. 

At the June 2009 VA examination the Veteran reported anal itching, pain, swelling, painful bowel movements and perianal discharge.  He reported mild bleeding four to five times per month with no thrombosis.  The Veteran reported treating his hemorrhoids with suppositories, stool softener, and tucks pads four to five times per month which was beneficial.  He denied any hospitalizations or surgeries, rectal bleeding, anal infection, proctitis, anal fistula or neoplasm.  Upon physical examination there was no colostomy or fecal leakage, no signs of anemia, no evidence of fissures and his rectal and anal lumen were normal.  There were two small 1 centimeter (cm) hemorrhoidal swellings which were soft and reducible with no bleeding present.  There was no redundant tissue and the hemorrhoids were not thrombosed.  There was no evidence of bleeding or rectal prolapse and sphincter tone was normal.  The examiner found there was no effect of the condition on the Veteran's usual occupation and daily activities. 

In his August 2009 notice of disagreement the Veteran reported that he had fecal leakage once a week and bleeding twice a month and that he had to wear protection to prevent soiling. 

In April 2010 another VA examination was conducted.  The Veteran reported current symptoms of pain and swelling but denied anal itching, diarrhea, tenesmus, or perianal discharge.  He reported not needing a pad for fecal leakage or involuntary bowel movements.  The Veteran reported bleeding twice a week which lasts between five and 15 minutes.  He reported no thrombosis.  The Veteran reported using suppositories once or twice a week as needed and a stool softener daily.  He reported slight bleeding twice a week.  The Veteran denied any hospitalizations or surgery, no rectal prolapse, anal infections, proctitis, fistula or neoplasm.  The examiner found no effect of his condition on his occupational functioning or daily activities.  Physical examination found no evidence of fecal leakage, no anemia, no fissures, bleeding at the time, or rectal prolapse.  The examiner did find two small hemorrhoidal swelling on the right lateral aspect of the anus 1 cm in size.  They are soft and reducible with no bleeding noted at the present, no redundant tissue and not thrombosed. 

There is no evidence at any time of large or thrombotic, irreducible external or internal hemorrhoids, with excessive redundant tissue to suggest frequent recurrences.  VA examinations demonstrated two small, 1 cm, hemorrhoids with recurrent bleeding.  There was no thrombosis, nor excessive redundant tissue noted at either examination.  There were no signs of anemia or fissure either.  Although the Veteran's symptoms have increased in frequency, there is still no evidence to support a compensable rating at any time during the period on appeal.  

The assignment of different ratings throughout the pendency of the Veteran's appeal has been considered.  However, as there is no evidence to support a compensable rating at anytime, there is no evidence to support staged ratings.  Hart, 21 Vet. App. at 505.   

The Veteran believes that his hemorrhoids are more severe than currently evaluated.  He is competent to report his symptomatology; however, those statements are outweighed by the medical evidence which includes a detailed medical examination and that examiner's observation of the pertinent findings.  

Other Considerations

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected hemorrhoid disability.  Manifestations of the Veteran's hemorrhoids consist of recurrent bleeding.  There was no redundant tissue and the hemorrhoids were not thrombosed.  There is a higher rating available under the diagnostic code addressed in this decision, but the Veteran's disability is not productive of the manifestations that would warrant the higher rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether a higher or separate rating might be warranted based on occupational impairment but finds that no such rating is applicable as the record contains no findings or suggestions of occupational impairment secondary to the hemorrhoids.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 



ORDER


An increased compensable rating for hemorrhoids is denied. 


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


